Energy Telecom, Inc. 3501-B N. Ponce de Leon Blvd., #393 St. Augustine, Florida 32084 September 30, 2010 VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:John Harrington, Esq. Re:Energy Telecom, Inc. Registration Statement on Form S-1 File No. 333-167380 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Energy Telecom, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 5:00 p.m., Eastern Standard Time, on Monday, October 4, 2010, or as soon thereafter as possible.The Company acknowledges that: 1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3) the Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. ENERGY TELECOM, INC. By: /s/THOMAS RICKARDS Name: Thomas Rickards Title: Chief Executive Officer
